FILED
                            NOT FOR PUBLICATION                                JAN 23 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


WENGE ZHANG,                                     No. 10-70857

              Petitioner,                        Agency No. A088-128-587

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                      Argued and Submitted January 9, 2014
                              Pasadena, California

Before: W. FLETCHER, M. SMITH, and WATFORD, Circuit Judges.

       1. The Board of Immigration Appeals’ (BIA) adverse credibility

determination is supported by substantial evidence. The BIA identified two

specific inconsistencies, both of which are supported by the record. First, Zhang

said Li was a “repeat” customer in his written statement, but during his testimony

said Li was a first-time customer. Second, Zhang described the painting he saw in


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                            Page 2 of 2
Li’s home as depicting a person nailed on a cross in his written statement, but

during his testimony described it as depicting a person with a cross above his head.

Given these inconsistencies, which are not “trivial,” see Shrestha v. Holder, 590

F.3d 1034, 1043 (9th Cir. 2010), we are not “compelled to conclude” that the

adverse credibility determination was in error. 8 U.S.C. § 1252(b)(4)(B).

      2. The record does not support Zhang’s claim that he was denied an

impartial adjudicator. At most, the record shows that the immigration judge may

have been impatient with Zhang during his hearing testimony. But “expressions of

impatience, dissatisfaction, annoyance, and even anger,” without more, are

insufficient to establish bias or partiality. Liteky v. United States, 510 U.S. 540,

555–56 (1994).

      PETITION FOR REVIEW DENIED.